Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2. Claim 2 has been canceled. Claim 3 has been amended. Claims 1 and 3-8 are presented for examination and are allowed herewith.
EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue
fee.
       Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Nguyen, Tiep on 08/23/2022.

Please amend the claims as follows:
(previously presented) A non-transitory computer-readable storage medium for storing a data complementing program which causes a processor to perform processing, the processing comprising:
            in response to detecting of a missing data value in a data base configured to store a plurality of data records each of which includes a plurality of pairs of a data item and a data value, calculating, by the processor, a correlation value indicating degree of correlation of a data item corresponding to a missing data value with another data item;
          when an absolute value of the correlation value calculated for the missing data value is larger than a correlation threshold, performing, by the processor, a regression complement on complementation of the missing data value based on a data item value of the other data item; and 
          when a non-missing ratio is larger than a missing threshold, performing, by the processor, a static complement on  the missing data value by based on one or more of data values, each of the one or more data values being a data value included in any of the plurality of data records other than a data record to which the missing data value belongs and being associated with the  data item corresponding to the missing data value, the non- missing ratio being a ratio indicating a proportion of the one or more data values in the plurality of data records with respect to the data item corresponding to the missing data value. 

        2. (Canceled).PATENTFujitsu Reference No.:18-02504 Application Serial No.:16/819,259

        3. (currently amended) The non-transitory computer-readable storage medium according to claim 1 the processing  further comprising: deleting a data record including a missing data value that has not been subjected to processing of performing complementation.  

       4. (previously presented) The non-transitory computer-readable storage medium according to claim 3 the processing further comprising: processing for adjusting at least one of the correlation threshold and the missing threshold based on the number of deleted data records.  

       5. (Previously presented) The non-transitory computer-readable storage medium according to claim 1, wherein the calculating of the degree of correlation includes setting a correlation value between attributes including an attribute in which a non- missing ratio is equal to or less than the missing threshold to 0. 
 
        6. (Previously presented) The non-transitory computer-readable storage medium according to claim 1, wherein the calculating of the degree of correlation includes weighting by using a missing ratio of a data item.  

      7. (Previously presented) A data complementing method implemented by a computer, the method comprising:
              in response to detecting of a missing data value in a data base configured to store a plurality of data records each of which includes a plurality of pairs of a data item and a data value, calculating, by a processor of the computer, a correlation value indicating degree of correlation of a data item corresponding to a missing data value with another data item;
           in response that an absolute value of the correlation value calculatedPATENTFujitsu Reference No.:18-02504 Application Serial No.:16/819,259for the missing data value is larger than a correlation threshold, performing, by the processor, a regression complement on complementation of the missing data value by a recursive method based on a data item value of the other data item; and 
         when a non-missing ratio is larger than a missing threshold, performing, by the processor, a static complement on the missing data value by based on one or more of data values, each of the one or more data values being a data value included in any of the plurality of data records other than a data record to which the missing data value belongs and being associated with the data item corresponding to the missing data value, the non- missing ratio being a ratio indicating a proportion of the one or more data values in the plurality of data records with respect to the data item corresponding to the missing data value. 

    8. (Previously presented) A data complementing apparatus comprising: 
            a memory; and 
           a processor coupled to the memory, the processor being configured to perform processing including: 
          in response to detection of a missing data value in a data base configured to store a plurality of data records each of which includes a plurality of pairs of a data item and a data value, calculating a correlation value indicating degree of correlation of a data item corresponding to a missing data value with another data item;
          when an absolute value of the correlation value calculated for the missing data value is larger than a correlation threshold, performing a regression complement on complementation of the missing data value based on a data item value of the other data item; and 
        when a non-missing ratio is larger than a missing threshold, performing a static complement on  the missing data value based on one or more of data values, each of the one or more data values being a data value included in any of the plurality of data records other than a data record to which the missing data value belongs and being associated with the data item corresponding to the missing data value, the non-missing ratio being a ratio indication a proportion of the one or more data values in the plurality of data records with respect to the data item corresponding to the missing data value. 

Reasons for Allowance
Claims 1 and 3-8 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
           When interpreting the current independent claims, in light of the Specification filed on
03/16/2020, the claimed invention is patentably distinct from the prior art of record. In particular,
the prior art of record individually or in combination does not disclose or fairly suggest the program includes instruction for calculating the degree of the correlation with the other data item of the data item corresponding to the missing-data value by the computer, when a missing-data value exists in several data record which each boils the data value corresponding to each of several data item. The complementation is performed by the regressive approach of the missing-data value, based on the data item value of other data item when the degree of the correlation is larger than a predetermined correlation threshold value. The complementation is performed by the statistical method of the missing-data value based on data values other than the missing-data value of the data item corresponding to the missing-data value, when the degree of the correlation is not larger than the correlation threshold value so that the complementation precision of the deletion value of data is improved. Therefore, the prior art of record Altshuller et al. (US. Pub. No. 2018/0032876 A1) in view of Chu et al. (US. Pub. No. 2017/0109678 A1) individually or in combination does not disclose or fairly suggest the above inventive concept and the limitations “when a non-missing ratio is larger than a missing threshold, performing, by the processor, a static complement on the missing data value by based on one or more of data values, each of the one or more data values being a data value included in any of the plurality of data records other than a data record to which the missing data value belongs and being associated with the data item corresponding to the missing data value, the non- missing ratio being a ratio indicating a proportion of the one or more data values in the plurality of data records with respect to the data item corresponding to the missing data value” of independent claim 1. The same reasoning applies to independent claims 7 and 8 mutatis mutandis.
         Accordingly, dependent claims 3-6 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455